Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17, 19-27 and 29-37 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 17, 24 and 29.
Claim 17 recites an induction heating assembly comprising: a self-biasing lever coupled to the power induction enclosure and having a pin affixed thereto, the pin configured to selectively engage the first notch and to selectively engage the second notch to partially support the power induction enclosure within the housing, the first notch including an inner surface angled with respect to the one sidewall, wherein the first notch and the self-biasing lever are each configured such that vertical movement of the power induction enclosure within and upwardly relative to the housing causes the pin to ride up the inner surface of the first notch and out of the first notch to automatically releases the pin from engagement with the first notch for engagement with the second notch.
Claim 24 recites an induction heating assembly comprising: the height adjustment mechanism includes a first portion projecting from an exterior surface of the power induction enclosure and a second portion formed in an interior surface in one 
Claim 29 recites an induction heating assembly comprising: the height adjustment mechanism includes a projection extending from an exterior surface of the power induction enclosure, and a plurality of vertically aligned and spaced recesses formed in an interior surface of the housing, wherein each recess of the plurality of recesses is positioned and configured to removably receive and engage the projection to support the power induction enclosure, wherein the projection is biased to automatically engage each recess of the plurality of recesses in sequence upon vertical movement of the power induction enclosure within and upwardly relative to the housing, and wherein each recess of the plurality of recesses is configured such that the projection rides up and out of the recess to automatically release the projection from engagement with the recess upon vertical movement of the power induction enclosure within and upwardly relative to the housing which the closest prior art of record of Peng 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
3/2/2021